DETAILED ACTION
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regards to Independent Claim 1, the Applicant has sufficiently amended and claimed the line illuminating device including the light-emitting unit having the light-emitting-unit housing and the light emitter that emits light, the light guide having the light-guide body formed in a rod shape and the light-guide flange provided at a first end portion that is one end portion in a longitudinal direction of the light-guide body, and the case having the case body formed in a rod shape, the case body being partially open when viewed in a longitudinal direction of the case body, and the case body housing the light-guide body inside.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, in particular to the details and dispositions of the above element relative to one another, specifically wherein the light-guide flange is interposed between the first end in the longitudinal direction of the case body and the light-emitting-unit housing and contacts the case body and the light-emitting-unit housing so as to position the light guide-body with respect to the light emitter, and a space is formed between the first end in the longitudinal direction of the light-guide body and the light emitter.
Claims 2-3 are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tuesday, June 8, 2021
/Jason M Han/Primary Examiner, Art Unit 2875